Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

 DOUG LONGHINI,

             Plaintiff,

   v.

 KENDALL LAKES OFFICE PARK
 CONDOMINIUM ASSOCIATION, INC.,

         Defendant.
 ___________________________________/

                                               COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues KENDALL LAKES OFFICE PARK

 CONDOMINIUM ASSOCIATION, INC. (hereinafter “Defendant”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

 over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

 1343 and 42 U.S.C. § 12117(a).

        2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

 2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.
Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 2 of 10



         4.       Plaintiff, DOUG LONGHINI, I s an individual over eighteen years of age, with a

 residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.       At all times material, Defendant, KENDALL LAKES OFFICE PARK

 CONDOMINIUM ASSOCIATION, INC., was and is a Florida Not for Profit Corporation, with

 its principal place of business, agents, officers and/or offices in Miami, Florida.

         6.       At all times material, Defendant, KENDALL LAKES OFFICE PARK

 CONDOMINIUM ASSOCIATION, INC., owned a commercial office building located at 13550

 SW 88th Street, Miami, Florida (the “Commercial Property”).

         7.       Venue is properly located in the Southern District of Florida because Defendant’s

 Commercial Property that is the subject of this Action, is located in Miami-Dade, Florida, and

 Defendant regularly conducts business within Miami-Dade County, Florida, and because a

 substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

 County, Florida at the Commercial Property.

                                    FACTUAL ALLEGATIONS

         8.       Although over twenty-eight (28) years have passed since the effective date of Title

 III of the ADA, Defendant has yet to make its Commercial Property accessible to individuals with

 disabilities.

         9.       Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

 extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

 people who are disabled in ways that block them from access and use of Defendant’s Commercial

 Property and the businesses therein.

         10.      The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and



                                                   2
Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 3 of 10



 requires landlords and tenants to be liable for compliance

        11.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

 pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

 has very limited use of his hands and cannot operate any mechanisms which require tight grasping

 or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

 without the use of a wheelchair. He is limited in his major life activities by such, including but

 not limited to walking, standing, grabbing, grasping and/or pinching.

        12.       Defendant, owns and operates the Commercial Property which is located in

 Miami, Florida that are the subject of this Action. The subject Commercial Property and the

 businesses located therein are open to the public, contain a myriad of different businesses that pay

 Defendants rent and are all located in Miami, Florida.

        13.       The individual Plaintiff frequently visits the Commercial Property and tenant

 businesses (including the related parking lots and common areas) to include visits on or about

 August 8, 2018, March 19, 2019 and June 29, 2020, and encountered multiple violations of the

 ADA that directly affected his ability to use and enjoy the Commercial Property and businesses

 therein. He often visits the Commercial Property and businesses therein, when he is in the area

 visiting family and friends that reside nearby, and has definite plans to return to the Commercial

 Property within two (2) months of the filing of this Complaint in order to avail himself of the goods

 and services offered to the public at the Commercial Property, if it becomes accessible. Plaintiff

 visited the Hands Rehab physical therapy center.

        14.       Plaintiff visited the Commercial Property and businesses located therein as a

 patron/customer, and intends to return to the Commercial Property in order to avail himself of the

 goods and services offered to the public at the Commercial Property. Plaintiff resides near the



                                                  3
Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 4 of 10



 Commercial Property, approximately three (3) miles from the Commercial Property, in the same

 state and county as the Commercial Property, regularly frequents the Defendants’ Commercial

 Property for its intended purposes, and intends to return to the Commercial Property within two

 (2) month’s time.


        15.      The Plaintiff found the Commercial Property to be rife with ADA violations.

 The Plaintiff encountered architectural barriers at the subject Commercial Property, and wishes to

 continue his patronage and use of the Commercial Property and the business therein.

        16.      The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

 in violation of the ADA, at the Commercial Property. The barriers to access at Defendant’s

 Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

 Property and businesses therein and likewise endangered his safety. The barriers to access, which

 are set forth below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort

 to Plaintiff, DOUG LONGHINI, and others similarly situated.

        17.      Defendant owns and operates a place of public accommodation as defined by the

 ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

 responsible for complying with the obligations of the ADA. The place of public accommodation

 (the buildings and business property that is the subject of this Action for their violations of the

 ADA) that Defendant owns and operates, is the Commercial Property referenced above.
       18.     Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Commercial Property, including, but not necessarily limited to the allegations in

 Paragraph 21 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

 to be subjected to discrimination at the Commercial Property and businesses therein which are

 open to the public and in violation of the ADA. Plaintiff desires to visit the Commercial Property


                                                 4
Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 5 of 10



  not only to avail himself of the goods and services available at the Commercial Property, but to

  also assure himself that this Commercial Property is in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property without

  fear of discrimination.

         19.       Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members, apart from the fact that the

  Commercial Property and businesses he frequents therein are only about three (3) miles from his

  residence.

         20.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

  U.S.C. § 12182 et seq.

         21.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

  violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

  January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

  less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

  Commercial Property and businesses therein, include, but are not limited to, the following:

  Common Areas

         A. Parking

i.   The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

     provided. Violation: There are accessible parking spaces that do not have compliant access



                                                  5
 Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 6 of 10



       aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

       the 2010 ADA Standards, whose resolution is readily achievable.



ii.    There are accessible parking spaces that do not provide signs designating them as accessible,

       violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: Some of the accessible parking spaces are located on

       a slope in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: Some of the accessible parking space access

       aisles are located on a slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the

       2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

       requires tight grasping and twisting of the wrist to operate. Violation: The tenant entrance doors

       have non-compliant hardware for disabled patrons, violating Section 4.13.9 of the ADAAG

       and Sections 309.4 and 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

ii.    There are protruding objects on the path of travel at the facility that present a hazard of

       colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.



                                                     6
 Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 7 of 10



iii.     The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

         not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

         doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

         the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iv.      The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes between sections of the facility. These are violations

         of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

         303, 402 and 403, whose resolution is readily achievable.

 v.      The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

         provided. Violation: A continuous path of travel connecting all essential elements of the

         facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

         206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.      The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes from the public sidewalk. These are violations of the

         requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1,

         302.1, 303, and 402.2 of the 2010 ADA Standards, whose resolution is readily achievable.

             22.       The discriminatory violations described in Paragraph 21 are not an exclusive list

      of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

      public accommodation in order to photograph and measure all of the discriminatory acts violating

      the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

      requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

      presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal



                                                        7
Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 8 of 10



 enjoyment of the Commercial Property and businesses therein; Plaintiff requests to be physically

 present at such inspection in conjunction with Rule 34 and timely notice.


        23.          The individual Plaintiff, and all other individuals similarly situated, have been

 denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

 privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

 businesses and facilities therein; and have otherwise been discriminated against and damaged by

 the Defendant because of the Defendant’s ADA violations as set forth above. The individual

 Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

 damage without the immediate relief provided by the ADA as requested herein. In order to remedy

 this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

 accommodation in order to determine all of the areas of non-compliance with the Americans with

 Disabilities Act.

        24.          Defendant has discriminated against the individual Plaintiff by denying him

 access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility, in violation of 42

 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

 discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

 modifications in policies, practices or procedures, when such modifications are necessary to afford

 all offered goods,          services,   facilities, privileges, advantages or accommodations to

 individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

 that no individual with a disability is excluded, denied services, segregated or otherwise treated

 differently than other individuals because of the absence of auxiliary aids and services.

        25.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

 a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and



                                                    8
Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 9 of 10




 all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

 entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

 U.S.C. § 12205 and 28 CFR 36.505.

        26.        A Defendant is required to remove the existing architectural barriers to the

 physically disabled when such removal is readily achievable for their place of public

 accommodation, the Plaintiff and those similarly situated, will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the ADA as requested

 herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

 Defendant’s place of public accommodation in order to determine all of the areas of non-

 compliance with the Americans with Disabilities Act.

        27.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

 the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

 and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

 or waived by the Defendant.

        28.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

 Plaintiff Injunctive Relief, including an order to alter the Commercial Property owned and

 operated by the Defendant, located in Miami, Florida, the interiors, exterior areas, and the common

 exterior areas of the property and businesses therein to make those facilities readily accessible and

 useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until such

 time as the Defendants cures their violations of the ADA.

        WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

 Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

 lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

 seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

 alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

                                                    9
Case 1:20-cv-23352-BB Document 1 Entered on FLSD Docket 08/12/2020 Page 10 of 10




  with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such steps that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

  costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

  deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

  Dated: August 12, 2020

                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court, No. 3
                                                 Miami, FL 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperezlaw@gmail.com
                                                 Secondary E-Mail: bvirues@lawgmp.com
                                                                     aquezada@lawgmp.com


                                                 By: /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451




                                                   10
